 


113 HR 2471 IH: Expedite Our Economy Act of 2013
U.S. House of Representatives
2013-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 2471 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2013 
Mr. Poe of Texas (for himself and Mr. Hall) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Department of Energy Organization Act to transfer regulatory authority over exports of natural gas from the Secretary of Energy to the Federal Energy Regulatory Commission, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Expedite Our Economy Act of 2013. 
2.Jurisdiction of the Federal Energy Regulatory Commission 
(a)Transfer of functionsSection 402(a)(1) of the Department of Energy Organization Act (42 U.S.C. 7172(a)(1)) is amended— 
(1)in subparagraph (E), by striking ; and and inserting a semicolon; 
(2)in subparagraph (F), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(G)the regulation of the exportation of natural gas under section 3 of the Natural Gas Act.. 
(b)Conforming amendmentSection 402(f) of the Department of Energy Organization Act (42 U.S.C. 7172(f)) is amended by striking the exports or imports of natural gas or electricity and inserting the imports of natural gas, or the exports or imports of electricity,. 
3.Report on global exports of natural gas productionNot later than 180 days after the date of the enactment of this Act, the Secretary of State shall submit to Congress a report on the following: 
(1)The economic policies of foreign countries with natural gas resources and reserves as such policies relate to the development and production of their natural gas resources and reserves and the extent and status of their natural gas resources and reserves. 
(2)The potential to export the natural gas production of such foreign countries to the global market and the impact of the export of such natural gas production on the global market. 
(3)A description of actions taken by the United States Government to foster natural gas exports to foreign countries that may have an interest in importing natural gas from the United States.   
 
